CORRECTED ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 16-391 of THOMAS J. TAYLOR of PERTH AMBOY, who was admitted to the bar of this State in 1977;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC l.l(a)(gross neglect) RPC 1.4 (failure to communicate), RPC 1.16(d)(delay in delivery of client’s file n termination of representation), RPC 3.3(a)(5)(failure to disclose a material fact to the tribunal, knowing that the omission is reasonably certain to mislead the tribunal), RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), (RPC 5.5(a)(1)(practicing law while ineligible) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.4(b), RPC 1.16(d), RPC 3.3(a)(6), RPC 3.4(c), RPC 5.5(a)(1), and RPC 8.4(c), and that said conduct warrants a censure;
And the Disciplinary Review Board having determined not to accept the stipulated violation of RPC 1.1(a);
And the Disciplinary Review Board having further determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Nos. VIII-2013-0018E and VIII-2014-0017E;
*330And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that THOMAS J. TAYLOR of PERTH AMBOY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.